DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 4-13 and 14 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Frank (US Pub 20120225224).
Regarding claim 1, 8-10 and 13: Frank teaches a coated article comprising a glass substrate and a coating over the substrate as shown below. 

    PNG
    media_image1.png
    725
    826
    media_image1.png
    Greyscale

Although not shown above, Frank does teach that their metallic layers can be Ag doped with Sn, Mn, Cu or even Zn (see 0032).  
Regarding claim 2: Although Frank does not explicitly disclose at least one of the metallic layer(s) being continuous, given that Frank does not teach the metallic layers being discontinuous or having islands, one having ordinary skill would reasonably conclude the layers to be continuous. 
Regarding claim 4: As shown above, the Frank also teaches a third metallic layer 29 over the 3rd dielectric and a 4th dielectric (31, 32,16) over the 3rd metallic layer. 
Regarding claims 5-7: As shown, a primer layer 11, 21 is formed over the first and second metallic layers and comprising materials as recited in claim 7. 
Regarding claims 11 and 12: Frank teaches that the doped silver can include Ag doped with 0.2-2.5% dopant (remaining 97.5-99.8 being Ag) (see 0032).
Regarding claim 14: Franks substrate can be an insulated glass unit (see 0003 for example). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Polcyn (US Pub 20110236715) or alternatively, in further view of Frank (US Pub 20120225224).
Regarding claims 1-6, 13, 15-18: Polcyn teaches a coated article comprising a glass substrate and a coating thereon. The coating comprises (all directly over)
D1/M1 /P1/D2//M2/P2/D3/M3/P3/D4
It is noted for the record that while the claims recite metallic layers formed of silver doped with a metal, Applicants do not explicitly define in the claim nor 
	In the instant case, Polcyn teaches that their metal layers can include Au, Cu, Pd, Ag or alloys or combinations thereof (see 0065, 0070, 0074). Given that Polcyn teaches alloys or combinations of their listed metals and Ag and Cu are two of only four listed metals, one having ordinary skill would reasonably conclude Polcyn to anticipated with sufficient specificity making their metallic layers with Ag combined with Cu. Alternatively, in the instance Applicants argue against anticipation, it would have at the very least been obvious in view of Polcyn’s teaching to make their metallic layers with Ag and Cu with a reasonable expectation of success. 
	Alternatively, in the instance Applicants argue that a specific amount of Cu is required to meet the “doped” limitation, it is additionally noted that Polcyn does not limit amounts and instead, only generally teach a low-e coating on glass. 
	Given that Frank, who similarly teaches low-e coatings on glass, teaches that metallic layers therein can be Ag doped with 0.2-2.5% Cu, etc. as desired (see 0032), it would have been obvious to one having ordinary skill at the time of invention to modify Polcyn to include their metallic layers being Ag doped with 0.2-2.5% Cu, etc. to obtain desirable metallic layers.
	Polcyn teaches that at least one of their metallic layers is discontinuous and the others can be continuous as desired (see 0058-0061).
Regarding claims 7-10, 19 and 20: The primer layers can comprise titanium, NiCr alloy, etc. (0041, 0046 0050, 0060, 0071, 0075), each dielectric layer comprises a metal oxide as claimed (see Tables) and more specifically, can each comprise at least two different metal oxide filmed in direct contact with each other (see Tables).
Regarding claim 14: The substrate can be an IG unit (see 0019). 
Regarding claims 11 and 12: As discussed above, although Polcyn does not explicitly disclose how much Ag and Cu are present as claimed, they do not limit amounts and instead, only generally teach a low-e coating on glass. 
	Given that Frank, who similarly teaches low-e coatings on glass, teaches that metallic layers therein can be Ag doped with 0.2-2.5% Cu, etc. as desired (see 0032), it would have been obvious to one having ordinary skill at the time of invention to modify Polcyn to include their metallic layers being Ag doped with 0.2-2.5% Cu, etc. to obtain desirable metallic layers.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Medwick (US Pub 20160223729) or alternatively, in further view of Frank (US Pub 20120225224).
Regarding claims 1-6, 13, 15-18: Medwick teaches a coated article comprising a glass substrate and a coating thereon. The coating comprises (all directly over)
D1/M1 /P1/D2//M2/P2/D3/M3/P3/D4/M4/P4/D5
As discussed previously, while the claims recite metallic layers formed of silver doped with a metal, Applicants do not explicitly define in the claim nor specification how much of the additional metal is actually required to be considered “doped”. Instead, the 
	In the instant case, Medwick teaches that their metal layers can include silver, gold, platinum, palladium, osmium, iridium, rhodium, ruthenium, copper, mercury, rhenium, aluminum, and combinations thereof (0062) Given that Medwick teaches ombinations of their listed metals and Ag and Cu are two of a limited listing of metals, one having ordinary skill would reasonably conclude Medwick to anticipated with sufficient specificity making their metallic layers with Ag combined with Cu. Alternatively, in the instance Applicants argue against anticipation, it would have at the very least been obvious in view of Medwick’s teaching to make their metallic layers with Ag and Cu with a reasonable expectation of success. 
	Alternatively, in the instance Applicants argue that a specific amount of Cu would need to be required to meet the doped limitation, it is additionally noted that Medwick does not limit amounts and instead, only generally teach a low-e coating on glass. 
	Given that Frank, who similarly teaches low-e coatings on glass, teaches that metallic layers therein can be Ag doped with 0.2-2.5% Cu, etc. as desired (see 0032), it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include their metallic layers being Ag doped with 0.2-2.5% Cu, etc. to obtain desirable metallic layers.
	Medwick teaches that at least one of their metallic layers is discontinuous and the others can be continuous as desired (see 0003, 0057-0058).
Regarding claims 7-10, 19 and 20: The primer layers can comprise titanium, etc. (0068), each dielectric layer comprises a metal oxide as claimed and more specifically, can each comprise at least two different metal oxide filmed in direct contact with each other (see 0048-0121).
Regarding claim 14: The substrate can be an IG unit (see 0009). 
Regarding claims 11 and 12: As discussed above, although Medwick does not explicitly disclose how much Ag and Cu are present as claimed, they do not limit amounts and instead, only generally teach a low-e coating on glass. 
	Given that Frank, who similarly teaches low-e coatings on glass, teaches that metallic layers therein can be Ag doped with 0.2-2.5% Cu, etc. as desired (see 0032), it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include their metallic layers being Ag doped with 0.2-2.5% Cu, etc. to obtain desirable metallic layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-3, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US Pub 20120225224) as applied to claim 1, in view of either one of Medwick (US Pub 20160223729) or Polcyn (US Pub 20110236715). 
The following rejection of claim 2 is an alternative rejection to the 102(a1 and a2) rejection above in the instance it is shown that Frank’s layers are not necessarily continuous. 
Regarding claims 2 and 3: As discussed above, Frank teaches the invention of claim 1. Although Frank does not explicitly disclose their metallic layers as “continuous” or “discontinuous” layers, they also do not exclude such features and instead, only generally teach a low e coatings for glass.
	As Medwick and Polcyn, who each similarly discloses low-e coatings on glass, teach that metallic layers therein can be chosen to be continuous or discontinuous as desired for absorbance (see for example, Medwick 0058-0061, and 0044, 0057-0059 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Frank to include their metallic layers being continuous or discontinuous as desired depending on desired absorbance. 
Regarding claims 15-17, 19 and 20: As discussed above, Frank teaches a coated article comprising a glass substrate and a coating over the substrate as shown below. 

    PNG
    media_image1.png
    725
    826
    media_image1.png
    Greyscale

wherein layers 11 and 21 are first and second primer layers. Although not shown above, Frank does teach that their metallic layers can be Ag doped with Sn, Mn, Cu or even Zn (see 0032).  
	Although Frank does not explicitly disclose metallic layers as “discontinuous” or “continuous” as required by claims 15-17, for reasons provided above, it would have been obvious to one having ordinary skill at the time of invention to modify Frank to include their metallic layers being continuous or discontinuous as desired depending on desired absorbance. 
Regarding claim 18: As shown above, the Frank also teaches a third metallic layer 29 over the 3rd dielectric and a 4th dielectric (31, 32,16) over the 3rd metallic layer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. USPN 10,921,495. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784